IN THE SUPREME COURT OF TI~IE STATE OF DELAWARE l

CENTURY INDEMNITY CO., et al. , §
§ No. 371, 2014
Defendants Below- §
Appellants/Cross-Appe1lees, § Court BeloW-Superior Court
§ of the State of Delaware,

v. § in and for New Castle County
§ C.A. No. N10C-06-141
VIKING PUMP, INC., et al. , §
§ Court Be10w-Court of Chancery
Plaintiffs Below- § of the State of De1aware

Appe1lees/Cross-Appel1ants. § C.A. No. 1465
§ CONSOLIDATED

Submitted: July 29, 2014
Decided: August 15, 2014

Before HOLLAND, RIDGELY, and VALIHURA, Justices.
0 R D E R

This 15th day of August 2014, upon consideration of the notices to
show cause and the responses thereto, as well as Warren Pump’s motion to
dismiss, it appears to the Court that:

(1) Following a jury verdict rendered on November 15, 2012, the
Superior Court entered a final judgment on June 9, 2014, On June 16, 2014,
plaintiff, Warren Pumps, LLC, filed a motion under Superior Court Civil
Rules 59(d) and (e) seeking to clarify and supplement the Superior Court’s
judgment. On July 9, 2014, the defendants-appellants iiled a notice of

appeal with this Court from the Superior Court’s June 9, 2014 judgment. On

July 10, 2014, the Court issued a notice to the appellants directing them to
show cause why their appeal should not be dismissed for their failure to
comply with Supreme Court Rule 42 when appealing an interlocutory
judgment.

(2) The appellants responded to the notice to show cause on July
l4, 2014. The appellants contend that they filed the notice of appeal out of
an abundance of caution to preserve their appellate rights given the
uncertainty about the finality of a judgment issued in multiple cases in a
single consolidated action.

_ (3) In its motion to disrniss, Warren Pumps asserts that the Superior
Court’s judgment is not final because of its pending Rule 59 motion.‘
Warren Pumps acknowledges that the Superior Court issued a letter dated
July ll, 2(ll4, after the appeal was filed, indicating its intent to deny Warren
Pump’s motion. Nonetheless, Warren Pumps asserts, the Superior Court’s
letter is not a formal order denying its Rule 59 motion and does address the

amount of monetary sanctions to be imposed upon certain of the insurer-

defendants. Warren Pumps contends that this appeal must be dismissed for

1 Despite its contention that the appeal is interlocutory, Warren Pumps and Viking Pumps
both filed notices of cross-appeal in the event the appeal is permitted to proceed. The
Court also issued Ru1es to Show Cause why the cross-appeals should not be dismissed as
inter1ocutory.

_2_

the appellants’ failure to file an interlocutory notice of appeal in compliance
with Supreme Court Rule 42.

(3) We agree. The law is clear that a timely-filed motion for
reargument or to amend a judgment tolls the time for taking an appeal from
an otherwise Hnal judgment of the trial court.’ Consequently, the appeal is
premature and must be dismissed. The Hling fee for any future appeal from
the Superior Court’s final judgment shall be waived.

NOW, THEREFORE, IT IS ORDERED that the appeal and cross-
appeals are hereby DISMIS SED.

BY THE COURT:

A.-..Q,§/wt..tt..,.§\,

Ju_stice

2 Tomasetti v. VVlmington Savings Fund Soc ’y, 672 A.2d 61, 64 (Del. l_996).

_3_